DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (claims 1-6) in the reply filed on 10/25/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nirmal et al. (US Patent: 6855384 B1), herein after Nirmal, in view of other teaching from LI et al. (US PGpub: US 2019/0363276 A1), herein after LI. 
Regarding claim 1, Nirmal teaches an auxiliary electrode transfer structure (Page 2, line 13 to page 17, line 21, and FIG. 1), comprising: a transparent base layer (FIG. 1, 110); a light-to-heat transformation layer (114) disposed above the transparent 
Nirmal does not explicitly teach an auxiliary electrode disposed above the light-to-heat transformation layer.
However, LI teaches auxiliary electrode (FIG. 5D, 110) disposed above the light-to-heat transformation layer (111) (Paragraph [0043], [0060], [0052], and auxiliary electrode are known in the industry to be made out of metal like Al, Cu, Ag etc.)
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nirmal’s auxiliary electrode transfer structure with teachings from LI so as to allow the light-emitting layer 106 to emit light.
Regarding claim 2, Nirmal teaches the auxiliary electrode transfer structure as claimed in claim 1, wherein the light-to-heat transformation layer uses materials comprising thermosetting resin, thermoplastic resin, and a laser-absorbing material, and in the light-to-heat transformation layer, a percentage by weight of the laser-absorbing material is between 20 wt% and 40 wt% (Column 9 line 9-30).
Regarding claim 3, Nirmal teaches the auxiliary electrode transfer structure as claimed in claim 1, further comprising a barrier layer (116) disposed between the transparent base layer and the light-to-heat transformation layer, wherein the barrier 
Regarding claim 4, Nirmal teaches the auxiliary electrode transfer structure as claimed in claim 1, further comprising a graphene layer disposed between the auxiliary electrode and the light-to-heat transformation layer, wherein a layer number of the graphene layer is less than or equal to ten layers (Column 9 line 44-line 62. Nano structure is Nanotube or CNT with multi-layers).
Regarding claim 5, Nirmal teaches the auxiliary electrode transfer structure as claimed in claim 4, further comprising a middle layer using ultraviolet curable resin materials and disposed between the graphene layer and the auxiliary electrode, wherein a thickness of the middle layer is between 1 um and 5um (Column 7 line 4 to line32, column 9 line 9 to line 39. Between interlayer and auxiliary electrode UV layer is coated within transfer layer. UV curing of the LTHC solution is mentioned throughout the reference. The radiation can include one or more wavelengths, including visible light, infrared radiation, or ultraviolet radiation, for example from a laser, lamp, or other such radiation source. Material from the thermal transfer layer can be selectively transferred to a receptor in this manner to imagewise form patterns of the transferred material on the receptor. ….. The transferred pattern can also be controlled by irradiating the donor element through a mask.  An LTHC solution, given in Table 1, was coated onto a 0.1 mm thick polyethylene terapthalate (PET) film substrate. Coating was performed using a Yasui Seiki Lab Coater, Model CAG-150, using a microgravure roll with 150 helical cells per lineal inch. The LTHC coating was in-line dried at 80.degree. C. and cured under ultraviolet (UV) radiation.).
Regarding claim 6, Nirmal teaches the auxiliary electrode transfer structure as claimed in claim 1, wherein the auxiliary electrode is made of aluminum and has a .
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHEIKH MARUF/Primary Examiner, Art Unit 2828